Citation Nr: 0020307	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  94-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for a disability of 
the left knee, separately rated 10 percent disabling for 
shrapnel wound residuals, 10 percent disabling for 
degenerative arthritis and noncompensable for a shrapnel 
wound scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active military service from July 1943 to 
January 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  When the 
Board in March 1996 remanded the case for further 
development, one of the issues on appeal was entitlement to 
an increased (compensable) rating for residuals of a shrapnel 
wound of the left knee.

The record shows that the RO in December 1999 granted an 
increased rating for a disability of the left knee when it 
assigned separate 10 percent ratings for shrapnel wound 
residuals and degenerative arthritis and rated separately the 
shrapnel wound scar noncompensable.  The rating decision 
granted service connection for the degenerative arthritis as 
secondary to the previously service-connected left knee wound 
residuals.  The veteran was advised of the determination and 
it would appear that the claim for increase being pursued 
would reasonably require consideration of all components of 
the disability, since none has been specifically excluded 
from consideration.  See for example AB v. Brown, 6 Vet. App. 
35 (1993); Akles v. Derwinski, 1 Vet. App. 118 (1991).  The 
issue has been restated to reflect extent of the disability 
and its component ratings at this time.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability may be 
reasonably related to noise exposure from weapons fired in 
combat during active service.

2.  The separately rated shrapnel wound residuals are 
currently 2+ instability with medial collateral ligament 
deficiency and 2+ anterior cruciate deficiency that produce 
moderate functional impairment.

3.  The secondary degenerative arthritis of the left knee 
wound residuals is manifested by painful motion that is 
manifested by mild crepitus and limited from 10 degrees of 
extension to 100 degrees of flexion.

4.  There is a 3-cm. scar of the left knee that is well 
healed and slightly tender but not reported objectively 
painful, adherent or with underlying muscle hernia.

5.  The veteran's disability of the left knee has not 
rendered his disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.385 (1999).

2.  The criteria for a 20 percent disability rating for 
shrapnel wound residuals of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1999).

3.  The criteria for a 20 percent disability rating for 
degenerative arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (1999).

4.  The criteria for an increased (compensable) rating for a 
shrapnel wound scar of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7 and 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Bilateral hearing loss

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for sensorineural hearing 
loss although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  

Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The veteran was rated as a heavy machine gunner during World 
War II and he received the Combat Infantryman Badge and 
Purple Heart Medal.  His hearing was reported as 15/15 on the 
induction and separation medical examinations.  The first 
reference to hearing loss in the record appears in the VA 
benefit application he filed in the mid 1970's.  The medical 
record assembled at that time contained a reference from one 
physician attributed to another clinician that the veteran 
had a hearing impairment due to noise damage.  The record 
received from the Social Security Administration in the early 
1980's mentioned hearing loss as one of the veteran's 
disabling problems.  The record of hearing impairment on VA 
and private reports in the early 1990's did not include an 
etiology for the demonstrated loss.  However, the veteran 
through written argument, statements to examiners and in 
hearing testimony recalled noise exposure from weapons fired 
during service.  

In 1994 a personal physician reported the veteran had hearing 
loss since 1949.  The VA audiology report in 1994 showed 
sensorineural hearing loss and a private examination in 1995 
noted loud noise exposure during World War II.  A VA examiner 
in early 1996 found the same and opined that the type of 
hearing loss was nerve damage that could be consistent with 
noise exposure as well as other pathologies.  The examiner 
stated that without baseline audiometry data from premilitary 
experience the exact etiology of the hearing loss could not 
be determined.

The Board has reviewed the development completed by the RO as 
a result of the remand and finds that it substantially 
complies with the Board's directive and provides a record 
that will support an informed determination.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board notes that the veteran had a recognized citation of 
combat and claimed a hearing loss disability as a result of 
noise exposure linked to combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154, relating to combat veterans are 
applicable to this case.  The pertinent provisions of 38 
U.S.C.A. § 1154 have been reported previously. 

The Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) set out a three-step analysis for applying 38 
U.S.C.A. § 1154(b).  First, it must be determined that there 
is "satisfactory lay or other evidence of service incurrence 
or aggravation" of disease or injury due to combat.  Second, 
it must be determined whether such evidence is "consistent 
with the circumstances, conditions or hardships of such 
service."  If both of these inquiries have been answered in 
the affirmative, then a factual presumption arises that the 
disease or injury is service connected.  The third step of 
the analysis is to determine whether the government has 
rebutted the established presumption of in service incurrence 
by "clear and convincing evidence to the contrary." Id at 
392-3.  In Caluza the emphasis was that 38 U.S.C.A. § 1154(b) 
"relaxes the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims" by 
allowing lay or other evidence to prove incurrence of a 
condition by combat. 7 Vet. App. at 507.  Accordingly, the " 
'lay or other evidence' [will] be accepted as sufficient 
proof of service incurrence or aggravation unless there is 
'clear and convincing evidence' that the disease or injury 
was not incurred or aggravated in service...[citing Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994)]." 7 Vet. App. at 
508.

Thereafter, in Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996), the holding was that the Collette Court's decision 
supplemented the Caluza medical nexus analysis but that in 
certain cases lay evidence would satisfy the first step under 
Collette.  More recently Nolen v. West, 12 Vet. App. 347, 350 
(1999) and Cylburn v. West, 12 Vet. App. 296, 303 (1999), 
affirmed the principle that section 1154(b) does not provide 
a substitute for medical nexus evidence and present 
disability.  

The Board finds the claim for service connection for a 
hearing disability is well grounded in light of the medical 
evidence and the presumed truthfulness of the veteran's sworn 
testimony and contentions made in writing.  He was a machine 
gunner in service and there is evidence of a hearing 
disability with a nexus to noise exposure not elsewhere 
reported.  The VA audiology reports show a hearing disability 
as defined in 38 C.F.R. § 3.385.  The Board chooses to accept 
the record as being the best evidence available to adjudicate 
this claim.   

The Board notes that this disorder was not reported in 
service but there was obviously some question of a hearing 
disorder linked to service in view of the medical 
examinations of record and the self recalled noise exposure.  
Significantly post service VA examinations have confirmed the 
disorder.  The competent medical evidence of record does not 
appear to discount a possible relationship to service.  A VA 
examiner in 1996 described the hearing loss as plausibly 
linked to noise exposure in service.  It is important to note 
there is no competent evidence to definitely rule out a 
relationship, as there is no record of any appreciable noise 
exposure since service, although he did testify to some noise 
in the workplace.  The Board does interpret the VA examiner's 
statement in 1996 as sufficient to place the evidence at 
least in equipoise.  There does appear to be at a minimum an 
approximate balance of the evidence to require application of 
the benefit of the doubt rule.  See, for example, 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. §§ 3.303(a).  A definite link in not 
required.  The evidence need only approximate a balance 
between positive and negative evidence to prevail on the 
claim.  In other words, the Board finds there is not a 
preponderance of the evidence against the veteran on the 
question of service connection for a bilateral hearing loss 
disability or that it would likely exist given the competent 
evidence of record.  


Left knee disability

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. §§ 4.1, 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  Diagnostic Code 5256.

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Diagnostic Codes 7803 and 7804.  Note: The 10 percent rating 
will be assigned, when the requirements are met, even though 
the location may be on tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805.


Analysis

The RO in 1946 granted service connection and a 
noncompensable rating for a left knee shrapnel wound scar.  
The veteran did not appeal this determination or one in 1947 
that continued the noncompensable rating.  An examiner in 
1947 found no limitation of left knee function, no pain on 
palpation and no external evidence of injury other than 
scaring.  A rating decision in 1977 for nonservice-connected 
disability pension placed the disability under Diagnostic 
Code 7805 criteria.  

The next pertinent communication was the veteran's claim for 
increase in late 1992.  The record was supplemented by 
hearing testimony and VA outpatient records showing knee pain 
complaints and x-ray interpreted as showing degenerative 
joint disease.  VA examination in 1993 found no grating, 
grinding, clicking or crepitation of the knee and no 
swelling, redness or deformity or sign of lateral 
instability.  He wore an elastic knee cast and had full 
extension and flexion of the knee to 130 degrees.  An earlier 
x-ray showed degenerative joint disease.  The 1993 rating 
decision that continued the noncompensable rating under 
Diagnostic Code 7805 criteria also rated degenerative joint 
disease of the knee as nonservice-connected.

VA examinations following the Board remand found the veteran 
complaining of intermittent knee pain and the knee giving 
out.  Initially, he was found to have a normal gait, full 
range of motion and no swelling.  He was noted to be wearing 
knee support.  The pertinent diagnosis was bilateral knee 
pain and weakness.  Several months later in late 1996 another 
VA examiner noted the veteran had retired in 1977 due to 
asbestos-related disability and that he had the complaints of 
intermittent pain, medial left knee, and occasional weakness 
of the left knee.  The examiner found a 3-cm. well healed and 
mildly tender transverse scar without adhesion or muscle 
herniation, no evidence of gross bony deformity, no evidence 
of significant underlying muscular injury or lack of muscle 
function and excellent quadriceps and hamstrings function.  
The examiner also found moderate tenderness along the medial 
aspect of the joint, slight (1+) laxity of the medial 
collateral ligament, and mild crepitus with motion than 
ranged from 5 to 120 degrees.  X-ray findings were consistent 
with previous reports.  

The examiner diagnosed chronic partial insufficiency of the 
medial collateral ligament from the shrapnel to the medial 
aspect of the left knee, with no evidence of significant 
muscular transection atrophy or decreased function, and 
osteoarthritis principally involving the medial compartments.  
The examiner stated that the shrapnel and seemed to have been 
confined to the medial collateral ligament of the left knee, 
which was enough to account for the intermittent episodes of 
instability.  The examiner opined that, in essence, the 
veteran had performed quite well after changing to sedentary 
work on account of the instability until he retired from 
unrelated causes.  It was the examiner's opinion that any 
active employment, heavy lifting or strenuous exercise would 
probably be an inappropriate vocation.

When VA examined the veteran in late 1999 he complained that 
the instability and hurting of the left knee had increased 
over the years and now he could walk only two blocks slowly 
and said that he used a cane intermittently and medication, 
but no brace, for left knee pain.  The examiner found the 
knee positive for exquisite tenderness of the medial joint 
line with range of motion from 10 to 100 degrees and positive 
(2+) valgus instability and 2+ Lachman examination that was 
reported as consistent with a deficient anterior cruciate 
ligament.  He was neurovascularly intact and walked with a 
wide-based gait.  X-ray was read as showing degenerative 
joint disease with severe arthritis of the medial 
compartment.  The examiner's diagnosis for the left knee was 
severe degenerative arthritis of the medial joint and medial 
collateral ligament and anterior cruciate ligament 
deficiency.  The examiner opined that the multiligament 
instability from the initial injury led to the severe 
arthritis at this time.

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim and other records have been obtained as the Board 
asked for in remanding the case.  The RO had a medical 
evaluation that implicitly addressed the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and comment on the extent of 
functional loss as discussed in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  It was the holding in Johnson v. Brown, 9 
Vet. App. 7, 10 (1996), that functional loss due to pain will 
be rated at the same level as the functional loss where 
motion is impeded.

The record reflects that the veteran did report for the 
examinations and that they were comprehensive and addressed 
relevant rating criteria.  The medical examinations include 
sufficient detail regarding the disability of the left knee 
to apply current rating criteria and are considered the best 
evidence for an informed determination of the veteran's 
current impairment from each component.  There have been 
comprehensive examinations since the claim for increased was 
filed and nothing more recent or as comprehensive in 
evaluating the disabilities since the VA examination in 1999 
has been mentioned.  Stegall and Robinette, supra.

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim and other records have been obtained as the Board 
asked for in remanding the case after reviewing the veteran's 
Board hearing testimony.  The RO had a medical evaluation 
that addressed the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and comment on the extent of functional loss as discussed in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It was the 
holding in Johnson v. Brown, 9 Vet. App. 7, 10 (1996), that 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.

The record reflects that the veteran did report for the 
examinations and that they were comprehensive and addressed 
relevant rating criteria.  The medical examinations include 
sufficient detail regarding the disability of the left knee 
to apply current rating criteria and are considered the best 
evidence for an informed determination of the veteran's 
current impairment from each component.  There have been 
comprehensive examinations since the claim for increase was 
filed and nothing more recent or as comprehensive in 
evaluating the disabilities since the VA examination in 1999 
has been mentioned.  Stegall, supra, Johnson v. Brown, 9 Vet. 
App. 7 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
The Board believes that the recent supplemental statement of 
the case and rating decision provided the veteran with an 
acceptable statement of the applicable law and regulations 
for the left knee disability rating.

The separate rating for each component of the left knee 
disability is not pyramiding.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994), see also VAOPGCPRECS 9-98 and 23-97 
authorizing multiple ratings for a disability where there is 
additional disability currently existing characterized by 
different manifestations.  The Board is bound by precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c). 
The Board finds the multiple rating schemes more appropriate 
for the veteran's disability in view of the diagnoses for the 
left knee and symptomatology. 38 C.F.R. §§ 4.20, 4.21.  The 
facts of this case do fall within the guidelines for 
assignment of multiple ratings, as it is clear that the 
disability does include instability, limitation of motion and 
scar residuals.  

One disability component of the left knee is rated currently 
in accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which assess basically the level of 
orthopedic disturbance from subluxation or lateral 
instability as primary rating criteria for the incremental 
ratings from 10 to 30 percent.  The veteran has been provided 
the essential rating criteria. There is instability shown and 
arthritis requires an application of limitation of motion 
criteria.  One of the 1996 examinations equated 1+ 
instability with slight instability that is more closed 
aligned with mild impairment in the rating criteria.  More 
recently there is been an appreciable increase in the 
instability to 2+ as well as additional anterior cruciate 
ligament instability.  This more recent increase with the 
associated weakness leads the Board to conclude that the 
disability component more nearly approximates the criteria 
for a 20 percent rating under Diagnostic Code 5257 for 
moderate impairment.  There appears to have been a 
significant increase in disability from instability over the 
several examinations in this appeal.  38 C.F.R. § 4.7. 

The Board observes that the RO assigned a separate 10 percent 
evaluation for the left knee based upon recent VA examination 
that did report appreciable crepitus and range of motion 
significantly less than the norm when it is compared to the 
standardized description of knee motion in the rating 
schedule.  Applying this information to the rating schedule 
criteria leads the Board to conclude that an increased 
evaluation is warranted for the secondary left knee 
arthritis.  The knee symptoms, overall, do appear to more 
closely approximate a level of impairment contemplated in a 
schedular evaluation of 20 percent.  The rating scheme does 
not require a mechanical application of the schedular 
criteria, and here applying the rating schedule liberally 
results in a 20 percent evaluation recognizing more than a 
minimally symptomatic knee characterized by painful motion 
and weakness.  

The objective examination findings clearly support a 
conclusion that the veteran's left knee arthritis is 
productive of compensable disability.  The Board observes 
that overall the knee has objectively manifested limitation 
of motion and that pain is complained of.  The intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint would clearly be appropriate 
in the veteran's case and allow, at a minimum, for a 10 
percent rating under 38 C.F.R. § 4.59. 

The several VA examinations appear to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability from 
arthritis.  The statement of functional limitation in the 
workplace is pertinent to the disability evaluation.  The 
Board cannot overlook the fact that examinations since the 
remand have found increased disability and that in 1999 the 
limitation of motion serves to raise the level of disability.  
Limitation of motion criteria under Diagnostic Codes 5260 and 
5261 overall do warrant a higher evaluation with 
consideration given to the rating factors in 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  

There is no limitation of leg extension that the Board finds 
a basis upon which to predicate a grant of entitlement to a 
20 percent evaluation under diagnostic code 5261.  The recent 
examination found extension limited to 10 degrees, which is 
increased from the previous examination, as is the limitation 
of flexion.  The criteria for a 20 percent rating are more 
nearly approximated based on the increased limitation of 
motion, pain and weakness.  VA examinations have not shown 
ankylosis of the knee, thereby precluding an evaluation under 
diagnostic code 5256.

The evidence presented to the Board was comprehensive but 
little information focused upon the superficial scar 
residuals.  The VA examinations did describe the scar as well 
healed but with some tenderness.  However the examiners 
collectively did not report a painful wound scar or one that 
was ulcerated or poorly nourished.  The criteria require 
tender and painful scar residuals so the elements are 
collective rather than individual bases for the rating.  The 
examinations since 1993 do not show a symptomatic scar to the 
level contemplated for a compensable evaluation under 
Diagnostic Codes 7803 or 7804. 

In summary, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds that the 
evidence viewed objectively more nearly approximates the 
criteria for separate 20 percent evaluations for the left 
knee instability and arthritis and that the evidence 
preponderates against the claim for increase for the left 
knee wound scar.


Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board will note that the disabilities considered herein have 
not been shown to markedly interfere with employment, nor has 
it required frequent inpatient care.  His work history 
reported limitation in his ability to work that was aided 
with a sedentary job.  But overall he has not worked since 
the late 1970's and he left work on account of other 
disability.  In essence, he has not worked and apparently has 
not actively sought work since that time.  Having reviewed 
the record with the extraschedular mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Service connection for bilateral hearing loss is granted.

An increased rating of 20 percent for left knee shrapnel 
wound residuals and a 20 percent rating for degenerative 
arthritis of the left knee is granted subject to the 
regulations governing the payment of monetary awards.

An increased (compensable) rating for a shrapnel wound scar 
of the left knee is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

